Application in this article 78 proceeding unanimously denied and petition dismissed, without costs or disbursements. Petitioners’ refusal to testify, as directed, was contumacious. The court’s inquiries were basically relevant to a determination of the issue whether petitioners’ client was entitled to a transcript of the proceedings, free of charge. If petitioners felt that some of the court’s proposed questions were beyond the scope of such inquiry or were otherwise objectionable, they could have objected, as they saw fit, to the impropriety thereof, as each question was put. But they could not, in the first instance, refuse to testify. Even though the original issue of petitioners’ client’s eligibility for a free transcript is now academic, petitioners still have the opportunity of purging themselves of their contempt. Concur—Lupiano, J. P., Fein, Lane, Markewich and Sullivan, JJ.